DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 262-276, and 291 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 277-290 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masquelier et al. (US 2019/0316120).

Regarding claim 277, Masquelier teaches a method for processing cells, comprising: 
receiving an input set of cell processing operations and cell processing parameters using a graphical user interface (see at least figure 11 [0193, 0196, 0224] which teaches inputting data via user interface); 
generating an ordered set of cell processing operations and cell processing parameters based on a set of constraints applied to the input set of cell processing operations and cell processing parameters (see at least [0087, 0196] which teaches input of constrained parameters e.g. temperature and degree of cell agitation, timing, etc.); and 
performing the ordered set of cell processing operations on one or more cartridges using a robot and one or more instruments to generate a cell product (see at least [0082-0085, 0090, 0097, etc.]).
Regarding claim 278, Masquelier teaches the ordered set of cell processing operations comprise one or more of enrichment, washing, selection, sorting, resting, expansion, tissue digestion, activation, electroporation, transduction, transfection, harvesting, fill/finishing, and transferring (Masquelier teaches multiple of the above listed processes, see at least [0020, 0100, etc.]).
Regarding claim 279, Masquelier teaches the ordered set of cell processing operations comprise coupling the one or more cartridges to the one or more instruments using the robot (see at least [0083]).
Regarding claim 280, Masquelier teaches the cell processing parameters comprise one or more of temperature, volume, time, pH, cell size, cell number, cell density, cell viability, dissolved oxygen, glucose levels, volumes of onboard reagent storage, and waste (see at least [0019, 0109, 0130, 0134, 0135, etc.]).
Regarding claim 281, Masquelier teaches the set of constraints comprise one or more cartridge constraints and instrument constraints (see at least [0088, 0161]).
Regarding claim 282, Masquelier teaches the cartridge constraints comprise one or more of module configuration, reservoir configuration, sterile liquid transfer port configuration, and fluid path configuration (see at least [0084, 0091, 0094, 0190] e.g. shape of the container]).
Regarding claim 283, Masquelier teaches monitoring one or more cell product characteristics using one or more sensors while performing the ordered set of cell processing operations performed on the one or more cartridges (see at least [0123, 0130, 0153, etc.]).
Regarding claim 284, Masquelier teaches generating one or more electronic batch records based on the monitoring (analysis of cell populations, see at least [0018, 0060, 0123, 0140, 0155, etc.]) .
Regarding claim 285, Masquelier teaches the one or more cartridges comprise one or more of a bioreactor module, cell selection module, magnetic-activated cell selection module, sorting module, cell sorting module, electroporation module, and counterflow centrifugal elutriation (CCE) module (see at least [0014, 0086, 0100, 0151,etc.]).
Regarding claim 286, Masquelier teaches the ordered set of cell processing operations comprise cell processing performed on a plurality of cell products in parallel (see at least [0103, 0185]).
Regarding claim 287, Masquelier teaches the ordered set of cell processing operations comprise cell processing performed on two or more cartridges in parallel (see at least [0060, 0083, 0088, 0102, 0103, etc.]).
Regarding claim 288, Masquelier teaches the input set of cell processing operations comprise one or more biological functions (see at least [0020, 0060-0068, etc.]).
Regarding claim 289, Masquelier teaches the ordered set of cell processing operations comprise a sequence of instrument operations corresponding to one or more of the biological functions (see at least figure 9, [0082, 0083-0090]).
Regarding claim 290, Masquelier teaches receiving an input set of instrument operations and instrument parameters (see at least [0087, 0108,etc.]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664